Title: To George Washington from Robert Lawson, 14 November 1787
From: Lawson, Robert
To: Washington, George



Sir,
Richmond Novr 14th 1787

It is with great diffidence that I address you on a subject, which concerns my private Interest only; the motive, I must entreat you, Sir, to consider, & suffer it to plead my apology.
I have due me in the two States of South Carolina, & Georgia, about five hundred pounds, in the hands of two Gentlemen; and I have made several attempts (through a person empowered as my Attorney in fact) to have it collected; but owing to the scarcity of specie, I have as yet been disappointed.
This sum is too considerable to me to suffer longer to lie dormant. I shall therefore after the adjournment of this Session go to Charles Town, & from thence to Augusta in Georgia, at which places my Debtors reside. But being almost an entire Stranger in

Charles Town especially (except in a few instances of Gentlemen formerly in the military line) I will esteem, Sir, a singular obligation, if you would honor me with a Letter, or Letters Introductory.
Doctor Steward is so polite as to forward this for me; and should any mistake in Judgment have made me sollicit an improper thing, I must beg once again that it may be pardon’d. I have the honor to be with every sentiment of respect, Sir Your mo. obedt Servt

Ro: Lawson

